DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Janina Malone on behalf of John Russel on 02/09/2022.

The application has been amended as follows: 

1. A mobile wellsite service unit for providing equipment and services related to oil and gas well abandonment, the unit comprising:
a mobile transport containing:
at least one water storage tank;
at least one cement mixing barrel having a first hydraulic motor connected to a movable paddle inside the barrel for mixing a cement slurry, the at least one cement mixing barrel having a drain for draining the cement slurry from the at least one mixing barrel;
a trough for receiving the cement slurry from the drain of the at least one cement mixing barrel;
a progressive cavity pump (PCP) having a drive system comprising a second hydraulic motor, the PCP connected to the trough for pumping the cement slurry from the trough for placement in the wellbore; and
lines connected to the first hydraulic motor of the at least one cement mixing barrel and to the second hydraulic motor of the PCP for providing power to mix and pump the cement slurry, the hydraulic [[hose]] lines having a connector for connecting to a hydraulic power source, wherein the mobile transport further contains at least one downhole tool for use in well abandonment procedures, wherein the at least one downhole tool comprises any one of or a combination of the following tools: a well cleaning tool for cleaning the wellbore; a hydraulic setting tool for setting plugs in the wellbore; a casing collar locator; and a shear sub.

Claims 4 and 5 have been cancelled

12. A mobile wellsite service unit for providing equipment and services related to oil and gas well abandonment, the unit comprising:
a mobile transport containing:
at least one water storage tank;
at least one open-top, non-pressurized cement mixing barrel having a first hydraulic motor connected to a movable paddle inside the barrel for mixing a cement slurry, the at least one cement mixing barrel having a drain for draining the cement slurry from the at least one mixing barrel;
a trough for receiving the cement slurry from the drain of the at least one cement mixing barrel; 
a progressive cavity pump (PCP) capable of positive and negative displacement and having a drive system comprising a second hydraulic motor, the PCP connected to the trough for pumping the cement slurry from the trough for placement in the wellbore;
[[a]] hydraulic [[hose]] lines connected to the first hydraulic motor of the at least one cement mixing barrel and to the second hydraulic motor of the PCP for providing power to mix and pump the lines having a connector for connecting to an auxiliary hydraulic power source; and
at least one downhole tool for use in well abandonment procedures, wherein the at least one downhole tool comprises any one of or a combination of the following tools: a well cleaning tool for cleaning the wellbore; a hydraulic setting tool for setting plugs in the wellbore; a casing collar locator; and a shear sub.


13. A method for performing services at an oil and gas wellsite related to well abandonment using the mobile wellsite service unit according to claim 1, comprising the steps:
a) connecting the hydraulic [[hose]] lines to the hydraulic power source;
b) adding a predetermined amount of water and dry cement to the at least one cement mixing barrel;
c) activating the movable paddle to mix the cement slurry in the at least one cement mixing barrel;
d) draining the cement slurry from the at least one cement mixing barrel to the trough; and 
e) activating the PCP to pump the cement slurry from the trough for placement in a wellbore.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: No reference or combination thereof was found which taught or made obvious the provision of all the specific items on the mobile well service unit with the claimed functionality. The only references which taught providing a tool on a mobile service unit with a cement barrel were US 6488088 B1 which discloses providing cement plugs on the cement truck to save a transport vehicle for the tool (col. 4 ll. 35-45) but fails to disclose at least the mixing barrel, water tank, PCP, and trough and US 20030202418 A1 discloses a mobile cement truck for abandonment procedures (pgphs. 2, 20, 30, 55) with a cement mixer 60, drain 75, trough 80, pump 96, and a downhole tool (sensor 149) which could be used in abandonment procedures to monitor 
US 5419632 A discloses a PCP for moving cement (col. 7 ll. 25-38) to provide a wide range of speeds and rapid output rates but fails to disclose the mixing barrel with hydraulically driven paddle and water tank on the transport. US 5419632 A also discloses abandonment (fig. 7a) but not using a mobile transport.
US 6488088 B1 discloses providing downhole tools (cement plugs) on the cement truck to save a transport vehicle for the tool (col. 4 ll. 35-45) 
US 20170130554 A1 discloses the abandonment process of claims 13-17 in pgphs. 5-8 but not the mobile transport details.
US 4802141 A discloses a water tank (any of 26, 28, 30, 32), a mixer (blender 38) with a drain (where 300 meets 52) and a trough (300 or 304 or both), a pump (58, which could be obviously modified to be a PCP) connected to the trough, and a hydraulic power source (20, 22, 24), which will have hoses connected to hydraulically power the systems, and a paddle (paddles 520) extending from an arm (one of arms on 506 shown in fig. 19) driven by a motor 502 which will be a hydraulic motor given the hydraulic power system 20, 22, 24 (col. 3 ll. 34-38). However, this reference fails to disclose the tool for use in abandonment as claimed.
Overall, since none of the claimed tools for use in abandonment was found on a mobile transport with a cement mixing barrel and since no reference was found which taught the provision of all of the rest of the elements on the mobile transport the instant application is deemed to disclose a novel mobile transport which reduces the need for extra transports such as a water truck or separate .

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KIPP CHARLES WALLACE whose telephone number is (571)270-1162. The examiner can normally be reached Monday - Friday 12:00 PM - 8:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Doug Hutton can be reached on (571) 272-4137. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KIPP C WALLACE/Primary Examiner, Art Unit 3674                                                                                                                                                                                                        02/17/2022